DETAILED ACTION
	This Office action is in response to the amendment filed 14 July 2022.  By this amendment, claims 19, 22, 26, and 29 are amended; claims 23 and 28 are cancelled.  Claims 1-22, 24-27, 29-30 are currently pending; claims 1-18 stand withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sidewall spacer of a gate” as in claim 19, “sidewall storage-based non-volatile memory cell” as in claim 26, and “sidewall spacer of a gate” as in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant's amendments to the claims.  The amended limitations (and Applicant’s arguments regarding the amended limitations) are addressed by the modified rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086670 A1 to Gross et al. (hereinafter “Gross”) in view of US 2004/0233727 A1 to Iwase et al. (hereinafter “Iwase”).
Regarding independent claim 19, Gross (Fig. 1) discloses a system comprising: a processor (¶ 0044); and memory comprising at least one non-volatile memory cell that is configured to have a retention time that is within a statistical window around a selected lifespan (¶ 0037).
Gross discloses the use of non-volatile memory cells (see, e.g., ¶¶ 0024, 25, 31), however fails to expressly disclose a non-volatile memory cell configured to store charge in a sidewall spacer of a gate.  In the same field of endeavor, Iwase discloses a non-volatile memory cell configured to store charge in a sidewall spacer of a gate (¶¶ 0090-92).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a non-volatile memory cell that is configured to store charge in a sidewall spacer of a gate in the system of Gross for the purpose of providing a non-volatile memory cell in an art-recognized, conventional configuration (as exemplified by the disclosure of Iwase).  
Regarding claim 20, Gross (Fig. 1) and Iwase disclose the system of claim 19, wherein the selected lifespan is less than ten years (Gross, ¶ 0048).
Regarding claim 21, Gross (Fig. 1) and Iwase disclose the system of claim 19, wherein the statistical window is between 95% of the selected lifespan and 105% of the selected lifespan (Gross, ¶ 0048).
Regarding claim 22, Gross (Fig. 1) and Iwase disclose the system of claim 19, wherein the non-volatile memory cell is to store based on a control signal being applied thereto gate and is to leak the stored charge over time, and the selected lifespan indicates an amount of time that the stored charge is detectable in the non-volatile memory cell (Gross, ¶¶ 0032, 36).
Regarding claim 24, Gross (Fig. 1) and Iwase disclose the system of claim 19, wherein the memory comprises a flash memory device and the memory cell is integrated in the flash memory device (Gross, ¶¶ 0032, 38).
Regarding claim 25, Gross (Fig. 1) and Iwase disclose the system of claim 19, wherein the system comprises a system-on-chip (SoC) (Gross, ¶ 0044).

Regarding independent claim 26, Gross discloses an apparatus comprising: a non-volatile memory cell that is configured to have a retention time that is within a statistical window around a selected lifespan (¶¶ 0037, 44). 
Gross discloses the use of non-volatile memory cells (see, e.g., ¶¶ 0024, 25, 31), however fails to expressly disclose a sidewall storage-based non-volatile memory cell.  In the same field of endeavor, Iwase discloses a sidewall storage-based non-volatile memory cell (¶¶ 0090-92).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sidewall storage-based non-volatile memory cell in the system of Gross for the purpose of providing a non-volatile memory cell in an art-recognized, conventional configuration (as exemplified by the disclosure of Iwase).
Regarding claim 27, Gross and Iwase disclose the apparatus of claim 26, wherein the statistical window is between 95% of the selected lifespan and 105% of the selected lifespan (Gross, ¶ 0048).  
Regarding claim 29, Gross and Iwase disclose the apparatus of claim 28, wherein the memory cell is to store a charge in a sidewall spacer of a gate based on a control signal being applied to the gate (Iwase, ¶¶ 0090-92), the sidewall spacer is to leak the stored charge over time, and the selected lifespan indicates an amount of time that the stored charge is detectable in the sidewall spacer (Gross, ¶¶ 0032, 36).  
Regarding claim 30, Gross and Iwase disclose the apparatus of claim 26, wherein the apparatus comprises a flash memory device and the memory cell is integrated in the flash memory device (Gross, ¶ 0032).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
17 December 2022



/LAURA M MENZ/              Primary Examiner, Art Unit 2813